Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/4/2019, 7/2/2020 and 1/19/2021 was/were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
In claim 5, “the cutout” and “the fastening element”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in that it recites 
“a radial turbomachine” in line 2 of the claim.  Claim 8 then recites “A radial turbomachine” in the preamble.  It is unclear if the recitation in claim 1 is intended use or a limitation of the claim.
“an axis (X)” twice; first at line 4 then at line 29 of the claim.
“wherein in each case a profile midline (PML) of a profile cross section (PRC) of the guide vanes (VNS)” in line 19 of the claim.  It is unclear what 
“on the side of the [inner/outer] delimiting contour” in line 20-21.  The term “the side” lacks proper antecedent basis.
“wherein the progressions of the [inner and outer] track are able to be defined as” in line 23-24.  It is unclear what “the progressions” are.  Also it is unclear if “the progressions” are to be defined as what follows or merely capable of being able to be defined as what follows.
“R(L)=FR(L)” in line 26.  The claim fails to define what “FR(L)” is.
“in each case” at line 40.  It is unclear if this instance of “each case” is the same or different from the previously mentioned “each case”.
Claims 2-12 are unclear for their dependency from claim 1.
Claim 2 is unclear in that it recites
ƟOTR(L)-ƟITR(L) is greater or less than zero for PS1 and PS3.  It is unclear which direction PS1 and PS3 need to curve in order to be greater or less than zero.
Claim 3 is unclear in that it recites equations for PS1 and PS3 that contradict the equations of claim 1.  Claim 1 requires that (ƟOTR(L)-ƟITR(L))’≠0.  Claim 3 requires that  (ƟOTR(L)-ƟITR(L))’=0 at one location.  Both statement cannot be true simultaneously without further clarification of claim 1 wherein for all but one L, (ƟOTR(L)-ƟITR(L))’≠0.

“the second profile section extends from at most L=0.4 to at least L=0.6”.  The recitation is unclear since 0.4 is less than 0.6.
Claim 5 is unclear in that it recites
“the leadthrough of a fastening element”.  The term lacks proper antecedent basis.
“fastening element” is not defined in the specification.
Claim 6 is unclear in that it recites
“in each case”.  It is unclear if this instance of “each case” is the same or different from the previously mentioned “each case”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim recites the broad recitation “in the second section (SG2)” followed by the narrower statement “preferably in a region of the arcuate deflection …”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 is unclear in that it recites
“in each case”.  It is unclear if this instance of “each case” is the same or different from the previously mentioned “each case”.
The claim recites the broad recitation “in the fourth section (SG4)” followed by the narrower statement “preferably in a region of the arcuate deflection …”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 is unclear in that it recites
“the transition cross section” in line 3 of the claim.  The term lacks proper antecedent basis.  
It is unclear if it refers back to the “profile cross section” of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dolz GB 969125 in view of Abdelwahab US 7448852.
Regarding claim 1, Doelz teaches 
a return stage for throughflow by means of a process fluid along a throughflow direction of a radial turbomachine (Fig. 1), 
wherein the return stage extends about an axis (along the rotational shaft) in a ring-shaped manner, 
wherein the return stage (RTC) is defined radially inwardly by an inner delimiting contour (contour at blade root) and radially outwardly by an outer delimiting contour (contour at blade tip), 
wherein the return stage extends radially outwardly in a first section (SG1) along a first throughflow direction, 
wherein the return stage extends, in a manner describing an arcuate deflection, radially inwardly from radially outside along the first throughflow direction in a second section (SG2), 
wherein the return stage extends radially inwardly from radially outside along the first throughflow direction in a third section (SG3), 
wherein the return stage extends, in a manner describing an arcuate deflection, axially from radially inside along the first throughflow direction in a fourth section (SG4), 
wherein at least one guide vane stage comprising guide vanes (35) extends at least along a part of the third section (SG3) and, in the circumferential direction, segments the return stage into flow channels, 
wherein in each case a profile midline (mid-height line) of a profile cross section of the guide vanes of the guide vane stage defines an inner track (inner mean camber line) on the side of the inner delimiting contour (inner contour) and an outer track (outer camber line) on the side of the outer delimiting contour (outer contour),
wherein the progressions of the inner track and outer track (inner and outer mean camber lines) are able to be defined as: 
Ɵ(L)=FƟ(L) and R(L)=FR(L) (inherent),
with Ɵ: circumferential position angle in a direction of rotation of the radial turbomachine, with the vertex on an axis, 
L: profile midline path coordinate along the first throughflow direction along a mid-height of the respective guide vane (VNS), normalized to a total length of 1, 
FƟ(L): functional relationship between circumferential position angle Ɵ and position L on the profile midline, 
R: radius of the position of the inner track or outer track, wherein the guide vanes have three successive profile sections along the first throughflow direction: 
a first profile section (region between trailing edge and a midchord region), 
a second profile section (midchord region), 
a third profile section (region between leading edge and midchord region), 

    PNG
    media_image1.png
    692
    1332
    media_image1.png
    Greyscale


wherein, in each case for values of L in the profile sections, it holds that: 
in the first profile section (PS1): 
ƟOTR(L)≠ƟITR(L) and (ƟOTR(L)-ƟITR(L))’≠0,
in the second profile section (PS2):
ƟOTR(L)=ƟITR(L) and (ƟOTR(L)-ƟITR(L))’=0,
in the third profile section (PS3):  
ƟOTR(L)≠ƟITR(L) and (ƟOTR(L)-ƟITR(L))’≠0.
As best understood by the Office, the equations above involving “ƟOTR(L) and ƟITR(L) describe the blade’s curvature in the circumferential direction at the inner and outer tracks (i.e. root and tip) as functions ƟOTR(L) and ƟITR(L).  The functions are defined with respect to the blade’s mid-height function.  For the sections PS1 and PS3 the functions ƟOTR(L) and ƟITR(L) circumferentially deviate from the blade’s mid-height function.  For PS2 the functions ƟOTR(L) and ƟITR(L) do not deviate from the blade’s mid-height function. This understanding is illustrated below.  Note that the lines of the blade in PS2 are shifted to the right for clarity, it being understood from the claimed equation ƟOTR(L)=ƟITR(L) would result in the lines being directly on top of each other from this axial view.

    PNG
    media_image2.png
    938
    938
    media_image2.png
    Greyscale

Abdelwahab teaches a centrifugal compressor diffuser blade comprising a variable stagger diffuser (Fig. 2) wherein it holds that: 

    PNG
    media_image3.png
    798
    714
    media_image3.png
    Greyscale
in the first profile section (PS1): 
ƟOTR(L)≠ƟITR(L) and (ƟOTR(L)-ƟITR(L))’≠0,
in the second profile section (PS2):
ƟOTR(L)=ƟITR(L) and (ƟOTR(L)-ƟITR(L))’=0,
in the third profile section (PS3):  
ƟOTR(L)≠ƟITR(L) and (ƟOTR(L)-ƟITR(L))’≠0.
Abdelwahab so teaches in order to increase the operating range of the compressor stage (col. 3 ln. 11-15).  Thus it would have been obvious to one of ordinary skill in the 
Regarding claim 2, Abdelwahab further teaches that 
in the first profile section (PS 1), it holds that:
ƟOTR(L)-ƟITR(L)>0 (Fig. 2, wherein a positive direction is radially outward),
wherein, in the third profile section (PS3), it holds that:
ƟOTR(L)-ƟITR(L)<0 (Fig. 2, wherein a positive direction is radially outward).
Regarding claim 4, Abdelwahab further teaches that  
the second profile section (PS2) extends from at least L=0.4 to at most L=0.6 (Fig. 2).
Regarding claim 6, Dolz further teaches that  
the guide vanes (35) are in each case arranged with an inlet edge (leading edge) in each case in the second section (SG2), preferably in a region of the arcuate deflection of the second section (SG2) between 0° and 90° of a first deflection angle (Fig. 2, the first deflection angle being 90 degrees). 
Regarding claim 7, Dolz further teaches that  
the guide vanes (35) are in each case arranged with an outlet edge (trailing edge) in each case in the fourth section (SG4), preferably in a region of the arcuate deflection of the fourth section (SG4) between 0° and 
Regarding claim 8, Dolz further teaches that  
the radial turbomachine has a rotor (shaft and impellers) which is mounted in a manner rotatable about the axis and which comprises at least two impellers (Fig. 2), 
wherein the return stage guides the flow from one impeller to a downstream impeller along the first throughflow direction (Fig. 2). 
Regarding claim 10, Dolz further teaches that  
the return stage is a radial turbocompressor return stage (col. 1 ln. 25).
Regarding claim 11, Dolz further teaches that  
the radial turbomachine is a radial turbocompressor (col. 1 ln. 25).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dolz GB 969125 in view of Abdelwahab US 7448852 as applied to claim 1 above and further in view of Barton US 7717672.
	Regarding claim 5, the combination fails to teach 
a cutout in the second profile section (PS2), extending from a point of the inner track to a point of the outer track, for the leadthrough of a fastening element between the inner delimiting contour (IDC) and the outer delimiting contour (ODC).
Note that “for a leadthrough of a fastening element” is being treated as intended use since the only structural requirement is a cutout between the 
Barton teaches a diffuser vane comprising
a cutout (242) extending from a point of the inner track (inner mean camber line) to a point of the outer track (outer mean camber line) between the inner delimiting contour (root of the blade) and the outer delimiting contour and the cutout being located in PS2 (i.e. midchord). (tip of the blade, Fig. 3-4)
in order to accommodate the passage of a service conduit, structural tie, electrical service, etc. without crossing the diffusion flow passage (col. 5 ln. 30-43).
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vane as taught by Dolz by including a cutout through the span of the blade as taught by Barton, in order to accommodate a service conduit, structural tie, electrical service, etc. without crossing the diffusion flow passage.
	 
Claims 1, 2, 4, 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dolz GB 969125 in view of Abdelwahab US 7448852 as applied to claim 1 above and further in view of evidentiary references Masutani JP2012102712 and Podnik GB 1471222.
Regarding claims 9 and 12
the impellers have an outlet diameter (D2, i.e. distance from axis to impeller outlet) upstream of the return stage (Fig. 2), wherein the transition cross section of the return stage from the first section (SG1) to the second section (SG2) is arranged at an intermediate diameter (DRR, i.e. distance from axis to root of leading edge).
However it does not teach that it holds that: 
DRR/D2<1.5 and
DRR/D2<1.4 
with: 
D2: outlet diameter of impellers (IP1, IP2) 
DRR: intermediate diameter of transition cross section of the return stage from the first section (SG1) to the second section (SG2).
It is know from the prior art that the distance DRR/D2 can vary widely as taught by Masutani (left) and Podnik (right).

    PNG
    media_image4.png
    354
    445
    media_image4.png
    Greyscale
            
    PNG
    media_image5.png
    478
    299
    media_image5.png
    Greyscale


Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Since 1) applicant has not disclosed that having the claimed ratio of DRR/D2 solves any stated problem or is for any particular purpose, 2) the prior art shows a wide range in the claimed ratio, and 3) it appears that Dolz would perform equally well at diffusing the flow with the same ratio as claimed by applicant, absent persuasive evidence that the particular ratio of the claimed limitation is significant, it would have been an obvious matter of design choice, at the time of invention, to modify DRR and/or D2 of Dolz by utilizing a ratio of DRR/D2<1.4 as claimed for the purpose of diffusing the flow. See MPEP 2144.04 (IV)(A), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Allowable Subject Matter
Claims 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable for the slope of PS1 having exactly one point where the slope is zero.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Wiehe can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747